NO. 07-07-0130-CR
                                                     NO. 07-07-0131-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

SEPTEMBER 29, 2008
______________________________

PAUL CLATT, 

                                                                                                 Appellant
v.

THE STATE OF TEXAS, 

                                                                                                 Appellee
_________________________________

FROM THE 16TH DISTRICT COURT OF DENTON COUNTY;

                     NOS. F-2006-1630-A, F-2006-1631-A; HON. CARMEN 

                                           RIVERA-WORLEY, PRESIDING
_______________________________

Memorandum Opinion
_______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
          Paul Clatt appeals his two convictions for possessing, with intent to deliver,
controlled substances, namely, cocaine and methamphetamine.  Three issues are before
us.  The first two relate to the trial court’s order overruling his motions to suppress
evidence.  The third involves the claim of ineffective assistance of counsel.  We affirm the
judgments.  
          Issues One and Two
          As previously mentioned, appellant moved to suppress the admission into evidence
of his statements and of the contraband found after his initial stop and later arrest.  The
trial court denied the motions.  According to appellant, that decision was wrong.  We
overrule the issues.
          The standard of review is well settled, and we cite the parties to  Ford v. State, 158
S.W.3d 488 (Tex. Crim. App. 2005) and State v. Ross, 32 S.W.3d 853 (Tex. Crim. App.
2000) for its description.  Furthermore, the trial court had before it evidence of 1)
appellant’s driving a vehicle at night with a non-functioning rear license plate light, 2)
appellant’s nervousness, 3) appellant’s hesitancy to inform the detaining officer of the
locale from which he and his passengers had departed, the person they supposedly had
visited for several days in Dallas, and the nature of his criminal record, 4) a passenger’s
inability to recall the name of the person with whom they supposedly stayed, 5) a
passenger’s statement that they had been in Dallas for only hours as opposed to days, 6)
appellant’s attempts to distract the officer as the latter attempted to speak with the
passengers, 7) appellant’s presence on I-35, which the officer knew to be a drug corridor,
8) appellant’s residence being in Iowa, 9) appellant’s statement that he had a knife in his
pocket, 10) appellant’s failure to completely empty his pockets after disclosing the
presence of the knife and being asked to do so by the trooper, 11) the discovery, during
a pat down, of an item remaining in appellant’s pocket and its likeness to contraband, 12)
appellant’s refusal to put his hands behind his back after the officer discovered the item
remaining in appellant’s pocket, 13) appellant’s resistance and effort to grab the trooper’s
flashlight after the trooper attempted to “grab” appellant’s arm, 14) appellant’s flight from
the scene, and 15) the absence of any other officers to assist or protect the trooper until
after appellant took flight.  These circumstances provide basis upon which the trial court
could have reasonably concluded that the trooper not only had probable cause to stop
appellant but also reasonable suspicion of a crime being afoot to continue the detention
for the few short minutes that lapsed and to justify a pat down for officer safety.
          Indeed, we have held that as part of a traffic stop, an officer may require the
detainee to identify himself, produce a valid driver’s license and proof of insurance, detain
the individual for a period of time reasonably sufficient to check for outstanding warrants,
question the individual about his destination and the purpose of the trip, and request him
to step out of the vehicle.  Strauss v. State, 121 S.W.3d 486, 491 (Tex. App.–Amarillo
2003, pet. ref’d).  And, though the trooper initially told appellant he would receive a warning
for having a defective license plate light, there is no indication in the record that the officer
had written the warning by the time he began encountering hesitancy and evasiveness on
the part of appellant or discovering the conflicts within the stories being uttered.
  And,
once the officer felt the item in appellant’s pocket and, based on his experience with how
some package drugs, he was not obligated to ignore it.  Wilson v. State, 132 S.W.3d 695,
700 (Tex. App.–Amarillo 2004, pet. ref’d).   
          Issue Three
          Appellant next argues that he was afforded ineffective assistance of counsel since
the latter purportedly waived all complaints regarding the trial court’s denial of the motions
to suppress.  This purported waiver occurred when counsel stated that he had no objection
to the admission of the evidence in question at trial.  Having held that the trial court did not
err in denying the motions, the claim of ineffective assistance is moot.  Simply put, if the
trial court acted correctly, it matters not whether the complaint was preserved.  Thus, we
overrule the issue.
          Accordingly, the judgments are affirmed.
 
                                                                           Brian Quinn 
                                                                          Chief Justice    
 
Do not publish.